Citation Nr: 0502866	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right hand impairment due to injury to the ulnar, median, and 
radial nerves.

2.  Entitlement to an evaluation in excess of 40 percent for 
a right superficial peroneal neuropathy, with degenerative 
changes and foot drop.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbosacral spine.

5.  Entitlement to an evaluation in excess of 10 percent for 
status post (SP) right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had active service from June 1976 to June 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in Montgomery, Alabama.

By rating action in November 1998 service connection was 
granted for DJD, lumbosacral spine, and a 10 percent rating 
was assigned.  In addition, service connection was granted 
for a nerve injury, right hand, ulnar nerve; osteoarthritis, 
cervical spine; and SP right inguinal herniorrhaphy.  
Noncompensable ratings were assigned.  The veteran appealed 
this decision.

The ratings for osteoarthritis of the cervical spine and SP 
right inguinal herniorrhaphy were increased to 10 percent 
each in an August 2000 rating action.

The rating for a nerve injury, right hand was increased from 
noncompensable to 10 percent in a July 1999 rating action; to 
30 percent in an August 2000 rating action; and, finally, by 
rating action in January 2003 the rating was increased to 40 
percent.  

By rating action in August 2000 service connection was 
granted for right superficial peroneal neuropathy, and a 10 
percent rating was assigned.  This rating was increased to 40 
percent in a May 2002 rating action.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to his claims by 
correspondence dated in August 2002, and by the supplemental 
statement of the claim in January 2003.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a current and comprehensive medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The veteran was last afforded VA joints and spine 
examinations in February 2001.  The last VA peripheral nerve 
examination afforded the veteran was in November 2002.  While 
VA examination in April 2000 noted a scar in the right 
inguinal area, additional information is needed to rate this 
condition.  The Board is of the opinion that additional 
examinations would be helpful.  Prior to arranging for the 
appellant to undergo further examinations, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical treatment records for the disabilities at 
issue since February 2001.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time; only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Due 
process requires that the RO consider these regulations prior 
to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:

1.  The RO should request the veteran to 
identify all healthcare providers who 
have treated him for the disabilities at 
issue since February 2001.  The RO should 
obtain copies of treatment records from 
all sources identified by the veteran. 

2.  The RO should arrange for the veteran 
to be scheduled for a neurological 
examination in order to determine the 
current severity of impairment resulting 
from ulnar, median, and radial nerve 
injury, as well as from right superficial 
peroneal neuropathy.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the veteran's 
neurological disabilities.

3.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to ascertain the severity of 
impairment due to osteoarthritis of the 
cervical spine and DJD of the lumbosacral 
spine.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  Any special 
diagnostic studies deemed necessary 
should be performed.

4.  The RO should arrange for the veteran 
to be scheduled for an examination to 
ascertain the severity of SP right 
inguinal herniorrhaphy residuals.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  Based on a review of 
the claims folders and examination of the 
veteran, the examiner should opine 
whether there is recurrence of the 
postoperative right inguinal hernia, 
whether the right inguinal hernia repair 
scar is painful, and whether the scar 
causes any limitation of function.

5.  The RO should then readjudicate the 
claims set forth on the title page, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decisions 
remain adverse to the veteran, the RO 
should furnish him and his representative 
a supplemental statement of the case and 
afford them a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

